 
 
IV 
111th CONGRESS
1st Session
H. CON. RES. 189 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2009 
Ms. Schwartz (for herself and Mr. Hinchey) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
 
CONCURRENT RESOLUTION 
Encouraging the Government of Iran to grant consular access by the Government of Switzerland to Joshua Fattal, Shane Bauer, and Sarah Shourd, and to allow the 3 young people to reunite with their families in the United States at the soonest possible opportunity. 
 
 
Whereas, on July 31, 2009, officials of the Government of Iran took 3 United States citizens, Joshua Fattal, Shane Bauer, and Sarah Shourd, into custody near the Ahmed Awa region of northern Iraq, after the 3 United States citizens reportedly crossed into the territory of Iran while hiking in Iraq;  
Whereas officials of the Government of Iran have confirmed that they are holding the 3 United States citizens; and  
Whereas officials of the Government of Iran have not allowed consular access by the Embassy of the Government of Switzerland (in its formal capacity as the representative of the interests of the United States in Iran) to the 3 young United States citizens in accordance with the Vienna Convention on Consular Relations, done at Vienna April 24, 1963: Now, therefore, be it  
 
That Congress— 
(1)encourages the Government of Iran to grant consular access by the Government of Switzerland to Joshua Fattal, Shane Bauer, and Sarah Shourd, and to allow the 3 young people to communicate by telephone with their families in the United States; and  
(2)encourages the Government of Iran to allow Joshua Fattal, Shane Bauer, and Sarah Shourd to reunite with their families in the United States at the soonest possible opportunity.  
 
